Citation Nr: 1707950	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-61 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 4, 2014, for the grant of service connection for PTSD.

[Whether a July 18, 2006 Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).]


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

In a July 18, 2006 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim of entitlement to service connection for PTSD.  In October 2015, VA received a motion to revise or reverse the July 18, 2006 Board decision on the basis of CUE.  This appeal is remanded to the RO.


REMAND

In December 2016, the Veteran requested a videoconference hearing before the Board pursuant to his above-captioned claims.  To date, the Veteran has not been provided the requested hearing and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2016).  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2016).









No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


